                                       UNITED STATES DISTRICT COURT
                                   FOR THE EASTERN DISTRICT OF MICHIGAN
                                            SOUTHERN DIVISION


JOHN D. GLEASON,

       Plaintiff,

v.                                                                    Case Nos. 17-12544; 17-12816

WOODS CONDOMINIUM ASSOCIATION,

     Defendant.
____________________________________________/

 OPINION AND ORDER ADOPTING IN PART REPORT AND RECOMMENDATION,
    SUSTAINING IN PART PLAINTIFF’S OBJECTIONS, GRANTING IN PART
   DEFENDANT’S MOTION FOR SUMMARY JUDGMENT, AND DECLINING TO
    EXERCISE SUPPLEMENTAL JURISDICTION OVER STATE LAW CLAIM

       Plaintiff filed two pro se actions against Defendant, the property management

company of Plaintiff’s condominium association, related to Plaintiff’s living conditions

and requests for accommodations. The court consolidated both into the instant action.

These complaints are the latest in a decades-old dispute between the parties. Plaintiff, a

disabled individual who alleges that he is entirely homebound, claims that Defendant

has continually failed to implement his requests for reasonable accommodations and

abide by the terms of a 2015 settlement agreement involving restrictions on Defendant’s

use of landscaping equipment near Plaintiff’s condominium unit. Here, Plaintiff’s claims

relate to these landscaping accommodations and a fly infestation in a neighboring unit.

Construing the pro se complaints liberally, Plaintiff appears to assert four claims: (1)

breach of contract related to 2015 settlement,1 (2) request for reasonable

                                                                   
       1
        Although Plaintiff generally classifies all of his claims under the FHA, the claim
is properly cast as a breach of contract action.
        
accommodation under the Fair Housing Act (“FHA”) related to Defendant’s use of

landscaping equipment, (3) request for accommodation under the FHA related to a fly

infestation, and (4) retaliation under the FHA. Defendant filed a motion for summary

judgment (ECF No. 37), which the court referred to Magistrate Judge Whalen for a

report and recommendation (“R&R”). (ECF No. 42.)

       The Magistrate Judge issued an R&R recommending that the court grant

Defendant’s motion for summary judgment on all of Plaintiff’s claims. (ECF No. 46.)

Plaintiff filed timely objections to the R&R. (ECF No. 47.) After reviewing the R&R and

the parties’ filings, the court concludes that a hearing is unnecessary. See E.D. Mich.

LR 7.1(f)(2). For the reasons stated below, the court will adopt the R&R in part, sustain

Plaintiff’s objections in part as they relate to his breach of contract claim, and grant

Defendant’s motion for summary judgment in part on Plaintiff’s FHA claims.

                                       I. STANDARD

       The filing of timely objections to an R&R requires the court to “make a de novo

determination of those portions of the report or specified findings or recommendations

to which objection is made.” 28 U.S.C. § 636(b)(1); see also United States v. Raddatz,

447 U.S. 667 (1980); United States v. Winters, 782 F.3d 289, 295 n.1 (6th Cir. 2015);

United States v. Walters, 638 F.2d 947 (6th Cir. 1981). This de novo review requires the

court to re-examine all the relevant evidence previously reviewed by the magistrate

judge to determine whether the recommendation should be accepted, rejected, or

modified in whole or in part. 28 U.S.C. § 636(b)(1).

       In order for this court to apply meaningful de novo review, it is insufficient for the

objecting party to simply incorporate by reference earlier pleadings or reproduce an



                                                  2
        
earlier unsuccessful motion or response brief. See Funderburg v. Comm’r of Soc. Sec.,

No. 15-10068, 2016 WL 1104466, at *1 (E.D. Mich. Mar. 22, 2016) (collecting cases

from the Eastern District of Michigan). Insufficient objections to a magistrate judge's

analysis will ordinarily be treated by the court as an unavailing general objection. See

Spencer v. Bouchard, 449 F.3d 721, 725 (6th Cir. 2006) (“Overly general objections do

not satisfy the objection requirement.”).

                                     II. DISCUSSION

           A. FHA Landscaping Accommodation Claims: Objections #1 and #6

       Plaintiff asserts that the Magistrate Judge erred in applying the doctrine of res

judicata to Plaintiff’s landscaping accommodation claims. Specifically, Plaintiff argues

that res judicata does not apply to his requests for additional accommodations nor to his

allegations of continuing breach of the parties’ 2015 settlement agreement.

       Res judicata applies when: “(1) the prior action was decided on the merits, (2)

both actions involve the same parties or their privies, and (3) the matter in the second

case was, or could have been, resolved in the first.” Minicuci v. Scientific Data Mgt.,

Inc., 620 N.W.2d 657 (Mich. Ct. App. 2000). Plaintiff does not dispute that the parties’

earlier litigation, which resulted in the 2015 settlement agreement, satisfies the first two

elements. Instead, Plaintiff contends that his need for the accommodations he now

requests did not exist at the time of the earlier litigation. (ECF No. 47, PageID 735.) The

court disagrees.

       Plaintiff’s present requests involve the same requests contemplated by the 2015

settlement—restrictions on Defendant’s use of landscaping equipment intended to

reduce the noise around Plaintiff’s unit. The 2015 settlement represents the culmination



                                                 3
        
of a bargained for exchange between the parties. Now, unsatisfied with those original

terms, Plaintiff seeks to impose additional restrictions of even greater severity.

However, Plaintiff fails to allege that his request for these additional accommodations

stems from new developments with his disability or changed circumstances—if that

were the case, res judicata would not apply. See In re Pardee, 475 N.W.2d 870, 874

(Mich. App. 1991) (“[R]es judicata should not be a bar to . . . proceedings where new

facts and changed circumstances alter the status quo.”). It is both unseemly and

unavailing to seek additional accommodations now. Plaintiff’s obvious present

dissatisfaction with the 2015 deal is not sufficient to overcome the application of res

judicata. The limitations of the agreed-to restrictions could have been anticipated at the

time of the earlier ligation. See Prawdzik v. Heidema Bros., Inc., 89 N.W.2d 523, 527

(Mich. 1958) (“A disappointed or remorseful litigant cannot, by simply alleging new facts

which were, or could have been, known to him at the time of prior litigation, have

another day in court, and thereafter . . . still another.”). Because the court finds that

Plaintiff’s requests for additional accommodation are precluded by res judicata,

Plaintiff’s final objection related to the reasonableness of such requests is moot.

       Although res judicata applies to Plaintiff’s requests for additional

accommodations, the court does not find that res judicata applies to Plaintiff’s breach of

contract claim. Both the Magistrate Judge and Defendant mention in passing that

Defendant substantially complied with the provisions of the 2015 settlement. (ECF No.

46, PageID 726; ECF No. 48, PageID 745.) However, substantial compliance is a

defense to a breach of contract action, not a basis for applying res judicata. See Geno

Enterprises, Inc. v. Newstar Energy USA, Inc., No. 232777, 2003 WL 21299926, at *4



                                                  4
        
(Mich. Ct. App. June 5, 2003) (generally describing the contract defense of substantial

compliance). The court is persuaded that the alleged breaches constitute a cause of

action separate from the claims giving rise to the 2015 settlement agreement and that

res judicata does not apply. See Jones v. Westminster, LLC, No. 334447, 2018 WL

2370634, at *5 (Mich. Ct. App. May 24, 2018) (“[T]he fact that plaintiffs suffered

additional damages, standing alone, does not entitle them to pursue a second claim.

Rather, the fact that defendants committed subsequent breaches of the parties'

contracts does give rise to a claim.”). The court makes no finding regarding the likely

success of Plaintiff’s claim.

       Accordingly, the court will sustain in part Plaintiff’s first objection. An alleged

breach of the 2015 settlement constitutes a generic, state law, breach of contract claim.

See generally Stockdale v. Helper, No. 3:17-CV-0241, 2017 WL 3503243, at *7 (M.D.

Tenn. Aug. 16, 2017) (dismissing without prejudice state law claim for breach of a

settlement agreement). As explained later in this order, the court will decline to exercise

supplemental jurisdiction over this state law claim in the absence of any surviving

federal claim.

                  D. FHA Fly Infestation Claim: Objections #2 and #4

       Plaintiff raises two objections related to the Magistrate Judge’s analysis involving

Plaintiff’s FHA claim based on a fly infestation in 2015. The Magistrate Judge concluded

that Plaintiff’s proposed accommodations related to the infestation did not arise from his

handicap because all residents, not only disabled individuals, would be negatively

impacted by such an alleged infestation. (ECF. No 46, PageID 730.) Plaintiff argues that

this analysis misconstrues “which disability effect is at issue regarding the flies,” and



                                                  5
        
asserts that his extreme physical immobility, not his noise sensitivity, made him more

susceptible to the effects of the infestation. (ECF No. 47, PageID 736.) Regardless of

the disability on which Plaintiff bases this claim, his argument misses the point. The

court agrees with the Magistrate Judge that any resident in Plaintiff’s situation would be

negatively impacted by an infestation. Plaintiff’s allegation that he experienced such

effects more strongly is not sufficent to state a claim under the FHA because the FHA

governs accommodation requests that “address the needs created by [a claimant’s]

handicaps.” Schwarz v. City of Treasure Island, 544 F.3d 1201, 1226 (11th Cir. 2008).

The need for extermination did not arise from Plaintiff’s handicaps so his claims are not

actionable under the FHA. Defendant is entitled to summary judgment on this claim.

       Plaintiff also challenges the Magistrate Judge’s proposed finding that the fly

infestation claim is moot based on Plaintiff’s representations that the fly infestation “may

no longer exist.” (Case No. 17-12816, ECF No. 1, PageID 11.) The court need not

belabor this issue since Plaintiff’s claim cannot survive summary judgment.

                 C. Retaliation Claim Objections: Objection #3 and #5

       Plaintiff next argues that the Magistrate Judge incorrectly stated the date on

which his complaint was filed. A valid—but insignificant—observation. Plaintiff identifies

an error that entitles him to no relief. The Magistrate Judge ultimately rejected Plaintiff’s

FHA retaliation claim because Plaintiff failed to demonstrate that Defendant’s alleged

retaliatory conduct was motivated by discriminatory animus or that Defendant’s actions

bore a causal connection to a protected right under the FHA. (ECF No. 46, PageID

728.) Plaintiff does not address this portion of the Magistrate Judge’s analysis. The




                                                 6
        
court finds that the Magistrate Judge’s analysis is a correct statement of law and will

overrule Plaintiff’s objections.

                                     III. CONCLUSION

       For the reasons stated above, the court agrees with the Magistrate Judge’s

proposed findings that Defendant is entitled to summary judgment on Plaintiff’s FHA

accommodation and retaliation claims. As to those claims, the court overrules Plaintiff’s

objections, adopts the R&R, and grants summary judgment for Defendant. The court

sustains Plaintiff’s objection related to breaches of the 2015 settlement agreement.

However, in the absence of any surviving federal claim, the court declines to exercise

supplemental jurisdiction over the state law contract action. See Novak v. MetroHealth

Med. Ctr., 503 F.3d 572, 583 (6th Cir. 2007) (citing 28 U.S.C. § 1367(c)(3)) (“A district

court may decline to exercise supplemental jurisdiction over state law claims if it has

dismissed all claims over which it had original jurisdiction.”). Accordingly,

       IT IS ORDERED that the Magistrate Judge’s Report and Recommendation (ECF

No. 46) is ADOPTED IN PART and Plaintiff’s objections (ECF No. 47) are SUSTAINED

IN PART. Plaintiff’s objections are sustained only as they related to his breach of

contract claim.

       IT IS FURTHER ORDERED that Defendant’s motion for summary judgment

(ECF No. 37) is GRANTED IN PART as to Plaintiff’s FHA claims and DENIED as to

Plaintiff’s breach of contract claim. The court DECLINES to exercise supplemental

jurisdiction over the breach of contract claim.




                                                  7
        
            This order concludes the court’s involvement in this case. Should Plaintiff wish to

pursue his breach of contract claim, he must do so in state court.

                                                               s/Robert H. Cleland
                                                               ROBERT H. CLELAND
                                                               UNITED STATES DISTRICT JUDGE
Dated: March 26, 2019

I hereby certify that a copy of the foregoing document was mailed to counsel of record
on this date, March 26, 2019, by electronic and/or ordinary mail.

                                                               s/Lisa Wagner
                                                               Case Manager and Deputy Clerk
                                                               (810) 292-6522
S:\Cleland\Cleland\HEK\Civil\17-11590.FHA.adopt.R&R.HEK.docx




                                                                    8
             
